Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention II, claims 7-14 in the reply filed on April 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 14 requires “wherein the grounding cap module (Applicant’s 130; Figure 2) is integrally formed”. Integrally formed with what?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bogart; Jeff A. et al. (US 20080083883 A1) in view of Aoki; Makoto et al. (US 5581874 A). Bogart teaches a gas injection device for an etching apparatus (Figure 1), comprising: a main conduit (50,51; Figure 1, 108; Figure 3A, 7B; [0071] - “injector”-Applicant’s 110; Figure 1,2) comprising a gas inlet (124; Figure 3A-Applicant’s 112; Figure 1,2); a gas pipe (pipe at 124 outside 102; not numbered-Figure 3A-Applicant’s 120; Figure 2) connected to the gas inlet (124; Figure 3A-Applicant’s 112; Figure 1,2) to inject process gas into the main conduit (50,51; Figure 1, 108; Figure 3A, 7B; [0071] - “injector”-Applicant’s 110; Figure 1,2); an optical window (70; Figure 3A, mislabeled; Figure 7B-Applicant’s 140; Figure 2) disposed over the main conduit (50,51; Figure 1, 108; Figure 3A, 7B; [0071] - “injector”-Applicant’s 110; Figure 1,2) and above the gas inlet (124; Figure 3A-Applicant’s 112; Figure 1,2); and a grounding cap module (172; Figure 7B-Applicant’s 130; Figure 2) covering the optical window (70; Figure 3A, mislabeled; Figure 7B-Applicant’s 140; Figure 2) – claim 7
Bogart does not teach:
wherein Bogart’s gas pipe (pipe at 124 outside 102; not numbered-Figure 3A-Applicant’s 120; Figure 2) is electrically connected to a ground electrode (Applicant’s 500; Figure 1) and Bogart’s grounding cap module (172; Figure 7B-Applicant’s 130; Figure 2) comprising a grounding portion connected to Bogart’s gas pipe (pipe at 124 outside 102; not numbered-Figure 3A-Applicant’s 120; Figure 2) – claim 7
The gas injection device as claimed in claim 7, wherein materials of the grounding cap module (172; Figure 7B-Applicant’s 130; Figure 2) comprise metal, as claimed by claim 13
The gas injection device as claimed in claim 7, wherein the grounding cap module (172; Figure 7B-Applicant’s 130; Figure 2) is integrally formed, as claimed by claim 14
Aoki also teaches a plasma processing apparatus (Figure 5) including wherein Aoki’s gas pipe (141-Figure 5-Applicant’s 120; Figure 2) is electrically connected to a ground electrode (140; Figure 5-Applicant’s 500; Figure 1) and Aoki’s grounding cap module (172; Figure 5-Applicant’s 130; Figure 2) comprising a grounding portion (148; Figure 5) connected to Aoki’s gas pipe (141-Figure 5-Applicant’s 120; Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Bogart to add Aoki’s metallic ground electrode (140; Figure 5-Applicant’s 500; Figure 1) to Bogart’s apparatus. 
Motivation for Bogart to add Aoki’s metallic ground electrode (140; Figure 5-Applicant’s 500; Figure 1) to Bogart’s apparatus is for adding an upper electrode capacitive plasma as described by Aoki (column 2; lines 1-5) to Bogart’s inductive (58; Figure 1) and capacitive (lower RF source; Figure 1) plasma. Further, it is established that the use of a one piece construction instead of interconnected components is obvious (In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), MPEP 2144.04).


Allowable Subject Matter
Claims 8- are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art to Bogart; Jeff A. et al. (US 20080083883 A1) does not teach, alone or in combination:
The gas injection device as claimed in claim 7, wherein the grounding cap module (172; Figure 7B-Applicant’s 130; Figure 2) further comprises: a main body (Applicant’s 132; Figure 2) disposed on the top surface and comprising a first opening (Applicant’s 132a; Figure 3) penetrating the main body (Applicant’s 132; Figure 2) and the grounding portion protruded from an outer edge of the main body (Applicant’s 132; Figure 2); a frame portion (Applicant’s 134; Figure 2) disposed on the main body (Applicant’s 132; Figure 2) and comprising a second opening (Applicant’s 134a; Figure 3) aligned with the first opening (Applicant’s 132a; Figure 3); and a cap portion (Applicant’s 136; Figure 2) disposed on the frame portion (Applicant’s 134; Figure 2) and covering the second opening (Applicant’s 134a; Figure 3), wherein the first opening (Applicant’s 132a; Figure 3), the second opening (Applicant’s 134a; Figure 3) and the cap portion (Applicant’s 136; Figure 2) define a receiving cavity (Applicant’s R1; Figure 2) for receiving and covering the optical window (70; Figure 3A, mislabeled; Figure 7B-Applicant’s 140; Figure 2), as claimed by claim 8
The gas injection device as claimed in claim 8, further comprising a cover plate (Applicant’s 150; Figure 2) disposed on the main body (Applicant’s 132; Figure 2) and fixed to the main conduit (50,51; Figure 1, 108; Figure 3A, 7B; [0071] - “injector”-Applicant’s 110; Figure 1,2), wherein the cover plate (Applicant’s 150; Figure 2) comprises a through hole, and the cap portion (Applicant’s 136; Figure 2) and the frame portion (Applicant’s 134; Figure 2) are fitted in the through hole, as claimed by claim 9
The gas injection device as claimed in claim 9, further comprising a plurality of fastening components penetrating the main body (Applicant’s 132; Figure 2) and the cover plate (Applicant’s 150; Figure 2) to fix the main body (Applicant’s 132; Figure 2) and the cover plate (Applicant’s 150; Figure 2) onto the top surface of the main conduit (50,51; Figure 1, 108; Figure 3A, 7B; [0071] - “injector”-Applicant’s 110; Figure 1,2), as claimed by claim 10
The gas injection device as claimed in claim 9, further comprising a cover lid (Applicant’s 160; Figure 2) disposed on the cover plate (Applicant’s 150; Figure 2) and covering the cap portion (Applicant’s 136; Figure 2), as claimed by claim 11
The gas injection device as claimed in claim 11, wherein the cover lid (Applicant’s 160; Figure 2) comprises a window opening exposing a part of the cap portion (Applicant’s 136; Figure 2), and the size of the window opening is substantially smaller than the size of the cap portion (Applicant’s 136; Figure 2), as claimed by claim 12
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The noted references illustrate observation windows in close association with gas coveyance passages: US 8070910 B2; US 8776719 B2; US 20030070620 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716